Case 1:17-cv-Q5374-SHS Document 148 Eiled 11/13/20 Page 1of1

| a a | te @ een |
/ . a =BT, ONE COMMERCE SQUARE

. y ( p i 26TH FLOOR

MEMPHIS, TENNESSEE 38103

     

    

127 PEACHTREE STREET, NE
Sure 800
ATLANTA, GEORGIA 30303

 

430 WEST MAIN STREET "
DOTHAN, ALABAMA 36301 93 BROADWAY - 23RD FLOOR
New Yoru, New York 10006
TELEPHONE: (212) 553-9215 © Fax: (212) 227-8763

306 N. MAIN STREET
‘TUSKEGEE, ALABAMA 36083

4929 WILSHIRE BOULEVARD 1100 New York AVENUE, NW
Sutre 1010 SurTE 340
Los ANGELES, CALIFORNIA 9010 Writer’s Direct Dial: (212) 553-9120 WASHINGTON, DC 20005

November 13, 2020

 

The Honorable Sidney Stein
United States District Judge
Southern District of New York
500 Pearl Street

New York, NY 10007

Re: Candie Hailey Means v. City of New York, et al.;
Docket No. 17 CV 5374 (SHS) (KNF)

Dear Judge Stein,

As you are aware, we represent the Plaintiff, Candie Hailey Means, in the above-
referenced matter. I write this letter requesting that Your Honor consider a recently decided
case by the Supreme Court, Taylor v. Riojas, et.al., 2020 WL 6385693 (Nov. 2, 2020), which is
annexed hereto as Exhibit 1, in support of our opposition to the pending Summary Judgment
motion.

sincerely,
/s/ Derek S. Sells

Derek S. Sells

CC: All Attorneys of Record - VIA ECF

ATLANTA * DALLAS ® JACKSON ® Las VEGAS
Los ANGELES © MEMPHIS ® MiamMI * New Orurans « New York @ Sti. Louts

 
